SUAREZ, J.
The former husband appeals from an Amended Final Judgment of Dissolution of Marriage. We affirm the Amended Final Judgment except as follows:
The appellant raises three issues on this appeal: (1) the trial court’s ruling that the $100,000 transfer from Ms. Crane was a gift; (2) the award of nominal alimony in the monthly amount of $100 to Tina Schwartz; and (3) the offset amounts granted to Tina Schwartz for future child support due Eric Schwartz.
We find it necessary to address only the third issue, which we dismiss without prejudice as premature, because the trial court has not made a final determination regarding child support. We affirm the trial court’s decision as to all other issues.
Affirmed in part, dismissed in part.